Citation Nr: 1307677	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for narcolepsy.

2. Entitlement to service connection for a low back disorder, to include as due to narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant/spouse

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran had active military service from May 1963 to May 1967. The Veteran died in January 2009.  The appellant is his widow.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2001 (narcolepsy) and June 2007 (low back) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2004 and November 2007, the Board remanded the narcolepsy issue for further development.  In April 2009, the narcolepsy issue was again before the Board, when it was dismissed due to the Veteran's death in January 2009.  In October 2011, the RO determined that the appellant was a proper claimant for the purposes of basic eligibility for substitution upon the death of a claimant.  In February 2012, both issues on appeal were before the Board when they were remanded for further development.  The issues have now been returned to the Board for further appellate consideration. 

In September 2002, the Veteran and a witness testified before a Decision Review Officer (DRO) in Phoenix, Arizona. A transcript of that hearing is of record.

In September 2007, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

In May 2010, and subsequent to the death of the Veteran, the appellant and several witnesses testified before a DRO in Phoenix, Arizona. A transcript of that hearing is of record.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purposes of the Board remand in February 2012 were to provide issuance of VCAA notice as to the low back disability issue, obtain disability records from the Social Security Administration (SSA), and to obtain VA opinions as to the etiology of the Veteran's narcolepsy and low back disorder.  The VCAA notice letter was issued in February 2012, SSA records were added to the claims file in March 2012, and a VA opinion for the low back disorder was received in March 2012.  However, the record does not include an opinion on the etiology of the narcolepsy, and the Board notes that no such opinion is discussed in the November 2012 supplemental statement of the case.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the service connection claim for narcolepsy must be remanded for compliance with the February 2012 remand.  

Moreover, the Board observes that the March 2012 VA examiner noted that the Veteran's discogenic disease was found over 30 years after discharge and that VA treatment records indicate a long history of low back pain, but eventually refer to low back pain secondary to a motor vehicle accident (MVA).  Therefore, the examiner concluded that the facts strongly suggest some factor after service accounted for the Veteran's low back disorder.  

Initially, the Board notes that there are multiple statements by the Veteran indicating a history of back pain since service.  The Veteran is competent to describe his symptomatology readily observable by lay persons, such as low back pain. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the examiner's opinion does not indicate that the Veteran's reports of his medical history and symptoms were taken into account.  Thus, another opinion must be obtained.

Further, the Board observes that details about the MVA documented as causing the low back pain is not reported in detail in the file, and it is unclear when the accident occurred.  Statements by the Veteran in March 1998 SSA records reflect that he fell asleep and rear-ended another car at some point in the past.  In an August 2009 statement, the appellant indicated that the Veteran drove off the freeway and totaled his vehicle as a result of his narcolepsy.  While the details of the accident are not of record at this time, these facts are sufficient to raise the question of the low back disorder being secondary to the narcolepsy.  Accordingly, the outcome of the claim for service connection for a low back disorder is inextricably intertwined with the narcolepsy claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  For these reasons, the Board also remands the claim for service connection for a low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant supply or authorize VA to obtain any records related to the Veteran's MVA, such as police reports and treatment records.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request that the January 2008 VA narcolepsy examiner, or if he is unavailable another clinician, to provide a supplemental opinion as to whether the Veteran had narcolepsy at any time during the pendency of his claim, and if so, whether it was at least as likely as not related to active service. The claims file must be made available to the examiner for review. A rationale must be provided for the opinion offered.

In providing the opinion, the examiner must consider: (i) the service treatment records (STRs), to include dated in October 1964 (cold for 1 1/2 months and complaints of "excessive drowsiness), March 1965 STR (Veteran complained of several months history of malaise and lethargy), May 1966 STR (Veteran complained of one year of being excessively sleepy, with no other symptoms; laboratory slip reflecting that his albumin and sugar tests were negative), and a September 1966 STR (Veteran was still unable to sleep and provided an impression of anxiety causing sleepiness; (ii) the January 3, 2000 VA sleep study which is negative for a finding of narcolepsy; (iii) the August 2001 VA sleep clinic record which is negative for a finding of narcolepsy; (iv) the December 2001 VA neurology note which reflects that the history and lab confirm idiopathic narcolepsy; (v) the January 2008 VA examination report; and (vi) the private medical records which reflect treatment for narcolepsy with Ritalin (e.g. April 1990 to March 1993 which are negative for narcolepsy, and March and May 1993 which reflect narcolepsy). The clinician should also discuss whether the symptoms noted in the lay statements are consistent with narcolepsy (e.g. that the Veteran would fall asleep at traffic lights, while "addressing the ball" during golf, while raising a fork to his mouth, and that he would fall asleep for 10 to 20 seconds while in a conversation, and would "get right back into the conversation where he left off when he woke up.") 

The examiner is advised that the Veteran was competent to speak to the symptoms he believed were due to narcolepsy.  If the examiner finds that the Veteran did not have narcolepsy, but rather another disorder such as sleep apnea, the clinician must reconcile such finding with the various reports of a narcolepsy diagnosis and treatment for the disorder. 

If the examiner finds that the Veteran's narcolepsy is a result of his military service, and if further information with regard to the details of the Veteran's MVA and any injuries is obtained, opine as to whether it is at least as likely as not that the Veteran's MVA was a result of a narcoleptic episode.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for each opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion. 

3.  Obtain a VA medical opinion that addresses the existence of a causal nexus between the Veteran's low back disorder and his military service as opposed to a post-service cause.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Once a review of the record is complete, the examiner should address the following:

Is it at least as likely as not that Veteran's low back disorder was causally or etiologically a result of his military service as opposed to being more likely the result of some other cause or factors?

The examiner is advised that the Veteran was competent to speak to the symptoms of a low back disorder and his medical history in that regard, whether the record documents complaint, treatment, or diagnosis that coincides with all years during which the Veteran reports symptoms occurred.  If the examiner finds the Veteran's self-report of symptoms to be inconsistent or implausible in light of the evidence of record, the examiner should so state. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for each opinion advanced must be provided. The examiner should also state what sources were consulted in forming the opinion. 

4.  After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

5.  Following completion of the action requested above, readjudicate the issues of service connection for narcolepsy, and for a low back disability, to include as due to narcolepsy.  If any benefit sought is not granted to the appellant's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


